72 F.3d 128NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jerry R. YOUNG, Plaintiff-Appellant,v.PFIZER LABS, INCORPORATED, Defendant-Appellee,andREVCO DISCOUNT DRUG CENTERS, INCORPORATED;  Becki Mitchell;Lee C. Currin, Doctor;  Medical Economics DataProduction Company, Defendants.
No. 95-2019.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 14, 1995.Decided Dec. 14, 1995.

Jerry R. Young, Appellant Pro Se.  William Louis Young, SMITH, HELMS, MULLISS & MOORE, L.L.P., Greensboro, North Carolina, for Appellee.
Before WILKINSON and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Appellee in this products liability action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Young v. Pfizer Labs, Inc., No. CA-94-459-5-BO (E.D.N.C. May 15, 1995).  We deny Appellant's motion for sanctions.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED